         Case 1:08-cv-01205         Document 10           Filed 04/02/2008    Page 1 of 2



                         IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

SERVICE EMPLOYEES INTERNATIONAL                       )
UNION, LOCAL 1,                                       )
                                                      )
                       Plaintiff,                     )
v.                                                    )    No. 08 C 1205
                                                      )
THE WACKENHUT CORPORATION,                            )    Judge James B. Moran
                                                      )
                       Defendant.                     )


                 DEFENDANT’S UNOPPOSED MOTION FOR EXTENSION
                   OF TIME IN WHICH TO ANSWER OR OTHERWISE
                         PLEAD AND FOR OTHER RELIEF

       Defendant THE WACKENHUT CORPORATION, (“Wackenhut”), by its attorney Laurie

E. Leader of the Law Offices of Chicago-Kent College of Law, hereby moves this Honorable

Court to grant it an extension of time to and including April 29, 2008, in which to answer or

otherwise plead to Plaintiff’s complaint, and for other relief. In support of this motion,

Defendant states as follows:

       1. Defendant recently retained Laurie E. Leader of the Law Offices of Chicago-Kent

College of Law to represent it in the above-captioned matter. Defendant was served with

Summons on March 6, 2008.

       2. An extension of time is needed to investigate this matter based on the schedule of

Defendant’s counsel. That schedule includes, without limitation, in the next thirty (30) days: a

summary judgment response due in a class action entitled Nettles, et. al. v. Allstate, No. 02 CH

14426 (pending in the Chancery Division of the Circuit Court of Cook County); a publication due



                                                 1
         Case 1:08-cv-01205           Document 10      Filed 04/02/2008        Page 2 of 2



for LEXIS/NEXIS; depositions in Madison, Wisconsin in Schultz v. American Family, Case No.

Master Docket No. 06-CV-17430-WYD-CBS (MDL Docket No. 1743) (an MDL case pending in

the District Court of Colorado); and an argument, also in Schultz, on class and discovery issues

in the Denver district court. As a result of these and other commitments, Ms. Leader has

requested an extension of time in which to answer or otherwise plead on behalf of Defendant to

and including April 29, 2008.

       3. This motion is not made for purposes of delay, but to allow Defendant’s counsel

sufficient time in which to investigate and appropriately respond to Plaintiff’s complaint.

       4. Plaintiff’s counsel, Leslie J. Ward, indicated that she has no objection to the extension

requested or to moving the status date from the April 15, 2008 date currently scheduled.

Defendant’s counsel has a scheduling conflict on the referenced status date.

       WHEREFORE, Defendant prays that this Honorable Court grant Defendant an extension

of time to and including April 29, 2008, in which to answer or otherwise plead to Plaintiff’s

complaint, reschedule the status date now set for April 15, 2008, and grant such other and further

relief as this Court deems to be equitable and just.

                                THE WACKENHUT CORPORATION, Defendant

                                By:     /s/ Laurie E. Leader
                                        Attorney for Defendant


Laurie E. Leader
Chicago-Kent College of Law
Law Offices
565 West Adams Street, Suite 600
Chicago, IL 60661
(312) 906-5048



                                                  2
